Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (KR 20190012112 A) in view of Kim et al. (US 20150321321 A1) and Mimata et al (US 20020046460 A1).
Regarding Claim 1, Shiga teaches:
a die pickup module [0001] comprising:
a wafer stage (60) for supporting a wafer including dies (t) attached on a dicing tape (11);
a die ejector (62 & 62a & 62b & 62c & 62d) arranged under the dicing tape and for separating a die to be picked up from the dicing tape [0027 & 0028 & 0029 & 0030 & 0031 & 0032];
a picker (40) for picking up the die (Fig. 7b);
a vacuum gripper (41) for partially vacuum adsorbing a rear surface of the die picked up by the picker (Fig. 7b).
Shiga does not teach:
a non-contact picker for picking up the die in a non-contact manner so as not to contact a front surface of the die
an inverting driving unit for inverting the vacuum gripper to invert the die gripped by the vacuum gripper.
Kim teaches:
a semiconductor pickup module [Abstract & 0011 & 0013 & 0040] comprising:
a semiconductor (S);
a non-contact picker for picking up the semiconductor in a non-contact manner so as not to contact a surface of the semiconductor (Fig. 3);
a vacuum gripper (100) for partially vacuum adsorbing a surface of the semiconductor picked up by the picker (Fig. 3).
Mimata teaches:
a die transfer module (Fig. 1a & Fig. 1b & Fig. 1c & Fig. 1d  & Fig. 2a & Fig. 2b & Fig. 2c & Fig. 2d & Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d) comprising:
a wafer stage (10) for supporting a wafer including dies (1) attached on a dicing tape (6);
a die ejector (14) arranged under the dicing tape and for separating a die to be picked up from the dicing (Fig. 1a & Fig. 1b);
a picker (21) for picking up the die (Fig. 1a & Fig. 1b & Fig. 1c & Fig. 1d);
a vacuum gripper (41a) for partially vacuum adsorbing a rear surface of the die picked up by the picker (Fig. 2a & Fig. 2b & Fig. 2c & Fig. 2d & Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d).
an inverting driving unit (41) for inverting the vacuum gripper to invert the die gripped by the vacuum gripper (Fig. 2a & Fig. 2b & Fig. 2c & Fig. 2d & Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor taught by Kim further modified by the die transfer module having a wafer stage for supporting dies attached on a dicing tape, a die ejector arranged under the dicing tape for separating a die to be picked up from the dicing tape, a picker for picking up the die, a vacuum gripper for partially vacuum adsorbing a rear surface of the die picked up by the picker and an inverting driving unit for inverting the vacuum gripper to invert the die gripped by the vacuum ripper taught by Mimata in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die and an automated means for preparing the die for bonding to the target substrate in order to prevent damage to the connections on the connecting face of the die and to increase the rate of production by automating all parts of the process including any required re-orienting of the die.
Regarding Claim 2, Shiga does not teach:
the non-contact picker comprises an ultrasonic vibration unit for maintaining the die in a non-contact state using ultrasonic vibration.
Kim teaches:
the non-contact picker comprises an ultrasonic vibration unit for maintaining the semiconductor in a non-contact state using ultrasonic vibration [Abstract & 0011 & 0013 & 0040]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit for maintaining the semiconductor in a non-contact state using ultrasonic vibration taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 3, Shiga does not teach:
the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the die using ultrasonic vibration and a vacuum chuck that provides suction force to the die using vacuum pressure so that the die is maintained in a non-contact state.
Kim teaches:
the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a vacuum chuck that provides suction force to the semiconductor using vacuum pressure so that the semiconductor is maintained in a non-contact state [Abstract & 0011 & 0013 & 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a vacuum chuck that provides suction force to the semiconductor using vacuum pressure so that the semiconductor is maintained in a non-contact state taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 4, Shiga does not teach:
the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the die using ultrasonic vibration and a Bernoulli chuck that forms a flow of air on the die so that the die is maintained in a non-contact state and provides suction force to the die by using negative pressure generated by the flow of air.
Kim teaches:
the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a Bernoulli chuck that forms a flow of air on the semiconductor so that the semiconductor is maintained in a non-contact state and provides suction force to the semiconductor by using negative pressure generated by the flow of air [Abstract & 0011 & 0013 & 0034 & 0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a Bernoulli chuck that forms a flow of air on the semiconductor so that the semiconductor is maintained in a non-contact state and provides suction force to the semiconductor by using negative pressure generated by the flow of air taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 5, Shiga does not teach:
the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration.
Kim teaches:
the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit for maintaining the semiconductor in a non-contact state using ultrasonic vibration the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 6, Shiga teaches:
the vacuum chuck is coupled to an end of the and has vacuum holes for forming the suction force, wherein the vacuum holes are connected to a vacuum pump through a vacuum connected to the vacuum chuck [0008].
Shiga does not teach:
an ultrasonic vibration unit connected to the vacuum chuck a vacuum line passing through the ultrasonic vibration unit.
Kim teaches:
the vacuum chuck is coupled to an end of the ultrasonic vibration unit and has vacuum holes for forming the suction force, wherein the vacuum holes are connected to a vacuum pump through a vacuum line passing through the ultrasonic vibration unit [0028 & 0029 & 0030 & 0032] (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a vacuum chuck that provides suction force to the semiconductor using vacuum pressure so that the semiconductor is maintained in a non-contact state and the vacuum chuck is coupled to an end of the ultrasonic vibration unit and has vacuum holes for forming the suction force, wherein the vacuum holes are connected to a vacuum pump through a vacuum line passing through the ultrasonic vibration unit taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 7, Shiga does not teach:
the Bernoulli chuck has an air injection nozzle coupled to an end of the ultrasonic vibration unit and for forming the flow of air, and vacuum holes for sucking air injected from the air injection nozzle,
wherein the air injection nozzle is connected to an air supplying unit for supplying the air through an air line passing through the ultrasonic vibration unit.
Kim teaches:
the Bernoulli chuck has an air injection nozzle (110) coupled to an end of the ultrasonic vibration unit and for forming the flow of air, and vacuum holes for sucking air injected from the air injection nozzle (Fig. 3),
wherein the air injection nozzle is connected to an air supplying unit for supplying the air through an air line passing through the ultrasonic vibration unit [0028 & 0029 & 0030 & 0032] (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a Bernoulli chuck that forms a flow of air on the semiconductor so that the semiconductor is maintained in a non-contact state and provides suction force to the semiconductor by using negative pressure generated by the flow of air and the Bernoulli chuck has an air injection nozzle coupled to an end of the ultrasonic vibration unit and for forming the flow of air, and vacuum holes for sucking air injected from the air injection nozzle, wherein the air injection nozzle is connected to an air supplying unit for supplying the air through an air line passing through the ultrasonic vibration unit taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 11, Shiga teaches:
a vertical driving unit for moving the picker in a vertical direction to pick up the die (Fig. 1 & Fig. 5A & Fig. 5B & Fig. 5C & Fig. 6A & Fig. 6B & Fig. 6C & Fig. 7A & Fig. 7B); and
a horizontal driving unit for moving the vacuum gripper in a horizontal direction to receive the die picked up by the non-contact picker (Fig. 1).
Shiga does not teach:
the picker is a non-contact picker.
Kim teaches:
the picker is a non-contact picker (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit for maintaining the semiconductor in a non-contact state using ultrasonic vibration taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 12, Shiga teaches:
the die ejector comprises ejector members arranged in a telescope shape and an ejector driving unit for simultaneously raising the ejector members and sequentially descending the ejector members one by one from outside to inside (Fig. 6A & Fig. 6B & Fig. 6C & Fig. 7A & Fig. 7B).
Regarding Claim 13, Shiga teaches:
the ejector driving unit comprises,
disk-shaped flanges formed at a lower end of the ejector members in a horizontal direction (Fig. 4A & Fig. 4B, arranged in a vertical direction, and having a diameter gradually increasing upward (Fig. 6A & Fig. 6B & Fig. 6C & Fig. 7A & Fig. 7B);
a driving head arranged in a lower portion of the flanges and having circular ring-shaped upper surfaces respectively facing lower surfaces of the flanges (62e & 62f & 62g & 62h);
a head driving unit for rotating the driving head [0027 & 0028 & 0029 & 0030 & 0031]; and
cam followers mounted in a lower portion of the flanges and placed on upper surfaces of the driving head [0027 & 0028 & 0029 & 0030 & 0031],
wherein the upper surfaces of the driving head include first inclined surfaces for simultaneous raise of the ejector members and second inclined surfaces for sequential descend of the ejector members [0027 & 0028 & 0029 & 0030 & 0031].
Regarding Claim 15, Shiga teaches:
the die ejector further comprises stopper members for maintaining a gap between the ejector members [0032].
Regarding Claim 16, Shiga teaches:
the die ejector further comprises a hood having an opening, into which the ejector members are inserted, and vacuum holes for vacuum adsorbing the dicing tape, and an ejector body coupled to the hood and in a cylinder shape with a closed lower portion [0025 & 0026].
Regarding Claim 17, Shiga teaches:
a die bonding apparatus [0048] comprising:
a die pickup module [0001] for picking up a die to be picked up from a wafer including dies (t) attached on a dicing tape (11); and 
a die bonding module [0048] for bonding a die inverted by the die pickup module on a substrate,
wherein the die pickup module comprises a wafer stage [0002 & 0017 & 0023] for supporting the wafer, a die ejector (62 & 62a & 62b & 62c & 62d) arranged under the dicing tape and for separating the die from the dicing tape [0027 & 0028 & 0029 & 0030 & 0031 & 0032], a picker (40) for picking up the die, a vacuum gripper (41) for partially vacuum adsorbing a rear surface of the die picked up by the picker.
Shiga does not teach:
inverting the picked up die; and 
bonding a die inverted by the die pickup module on a substrate,
a non-contact picker for picking up the die in a non-contact manner so as not to contact with a front surface of the die, a vacuum gripper for partially vacuum adsorbing a rear surface of the die picked up by the picker and an inverting driving unit for inverting the vacuum gripper to invert the die so that a rear surface of the die gripped by the vacuum gripper faces upward.
Kim teaches:
a semiconductor pickup module [Abstract & 0011 & 0013 & 0040] for picking up a semiconductor to be picked up; and 
a non-contact picker for picking up the semiconductor in a non-contact manner so as not to contact with a surface of the semiconductor (Fig. 3), a vacuum gripper (100) for partially vacuum adsorbing a rear surface of the semiconductor picked up by the non-contact picker (Fig. 3).
Mimata teaches:
a die bonding apparatus [0002] comprising:
a die pickup module (Fig. 1a & Fig. 1b & Fig. 1c & Fig. 1d  & Fig. 2a & Fig. 2b & Fig. 2c & Fig. 2d & Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d) for picking up a die (1) to be picked up from a wafer including dies attached on a dicing tape (6) and inverting the picked up die (Fig. 1a & Fig. 1b & Fig. 1c & Fig. 1d  & Fig. 2a & Fig. 2b & Fig. 2c & Fig. 2d & Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d); and 
a die bonding module for bonding a die inverted by the die pickup module on a substrate (3) [0002 & 0005 & 0006 & 0007 & 0008 & 0023],
a die ejector (14) arranged under the dicing tape (Fig. 1a & Fig. 1b) and for separating the die from the dicing tape (Fig. 1a & Fig. 1b), a picker (21) for picking up the die (Fig. 1a & Fig. 1b & Fig. 1c & Fig. 1d), a vacuum gripper (41a) for partially vacuum adsorbing a rear surface of the die picked up by the non-contact picker (Fig. 2a & Fig. 2b & Fig. 2c & Fig. 2d & Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d) and an inverting driving unit (41) for inverting the vacuum gripper to invert the die so that a rear surface of the die gripped by the vacuum gripper faces upward (Fig. 2a & Fig. 2b & Fig. 2c & Fig. 2d & Fig. 3a & Fig. 3b & Fig. 3c & Fig. 3d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor taught by Kim further modified by the die transfer module having a wafer stage for supporting dies attached on a dicing tape, a die ejector arranged under the dicing tape for separating a die to be picked up from the dicing tape, a picker for picking up the die, a vacuum gripper for partially vacuum adsorbing a rear surface of the die picked up by the picker and an inverting driving unit for inverting the vacuum gripper to invert the die gripped by the vacuum ripper taught by Mimata in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die and an automated means for preparing the die for bonding to the target substrate in order to prevent damage to the connections on the connecting face of the die and to increase the rate of production by automating all parts of the process including any required re-orienting of the die.
Regarding Claim 18, Shiga does not teach:
the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration.
Kim teaches:
the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a vacuum chuck that provides suction force to the semiconductor using vacuum pressure so that the semiconductor is maintained in a non-contact state the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Regarding Claim 19, Shiga does not teach:
the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration.
Kim teaches:
the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit that provides repulsive force for pushing the semiconductor using ultrasonic vibration and a Bernoulli chuck that forms a flow of air on the semiconductor so that the semiconductor is maintained in a non-contact state and provides suction force to the semiconductor by using negative pressure generated by the flow of air the ultrasonic vibration unit comprises an ultrasonic vibrator for generating the ultrasonic vibration, a horn for transmitting the ultrasonic vibration and a vibration plate connected to the horn and vibrated by the ultrasonic vibration taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga (KR 20190012112 A) in view of Kim et al. (KR 101600382 B1) and Mimata et al (US 20020046460 A1) as applied to Claim 1 above, further in view of Nakao et al. (US 20090175705 A1).
Regarding Claim 8, Shiga does not teach:
the vacuum gripper includes a gripper arm configured in a fork shape,
wherein the gripper arm includes finger members having a vacuum hole for vacuum adsorbing rear surface edge portions of the die.
Nakao teaches:
the vacuum gripper includes a gripper arm configured in a fork shape [0048 & 0049 & 0050 & 0051 & 0052 & 0053],
wherein the gripper arm includes finger members having a vacuum hole (31) for vacuum adsorbing rear surface edge portions of the semiconductor [0048 & 0049 & 0050 & 0051 & 0052 & 0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor taught by Kim further modified by the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the vacuum gripper includes a gripper arm configured in a fork shape wherein the gripper arm includes finger members having a vacuum hole for vacuum adsorbing rear surface edge portions of the semiconductor taught by Nakao in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die and a wide gripper profile which spans the width of the die in order to prevent damage to the connections on the connecting face of the die and provide a more secure gripping connection between the die and the vacuum gripper.
Regarding Claim 9, Shiga does not teach:
the vacuum gripper comprises a pair of gripper arms for vacuum adsorbing rear surface edge portions of the die and a gripper driving unit for moving the gripper arms in a direction closer to each other and a direction away from each other.
Nakao teaches:
the vacuum gripper comprises a pair of gripper arms for vacuum adsorbing rear surface edge portions of the semiconductor [0048 & 0049 & 0050 & 0051 & 0052 & 0053]; and
a gripper driving unit for moving the gripper arms in a direction closer to each other and a direction away from each other [0048 & 0049 & 0050 & 0051 & 0052 & 0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor taught by Kim further modified by the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the vacuum gripper comprises a pair of gripper arms for vacuum adsorbing rear surface edge portions of the semiconductor and a gripper driving unit for moving the gripper arms in a direction closer to each other and a direction away from each other taught by Nakao in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die and a wide gripper profile which spans the width of the die in order to prevent damage to the connections on the connecting face of the die and provide a more secure gripping connection between the die and the vacuum gripper.
Regarding Claim 10, Shiga teaches:
a vertical driving unit mounted on the gripper driving unit and for moving the picker in a vertical direction to pick up the die (Fig. 1 & Fig. 5A & Fig. 5B & Fig. 5C & Fig. 6A & Fig. 6B & Fig. 6C & Fig. 7A & Fig. 7B).
Shiga does not teach:
the picker is a non-contact picker.
Kim teaches:
the picker is a non-contact picker (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die pickup module with a wafer stage supporting dies attached on a dicing tape with a die ejector arranged under the dicing tape and a suction picker for engaging the die separated from the dicing tape by the ejector taught by Shiga with the semiconductor pickup module utilizing a non-contact picker which employs a vacuum gripper for partially adsorbing a surface of the semiconductor the non-contact picker comprises an ultrasonic vibration unit for maintaining the semiconductor in a non-contact state using ultrasonic vibration taught by Kim in order to provide an automated system for die separation and preparation for bonding which does not contact the die in a manner which would damage the connections on the connecting face of the die in order to prevent damage to the connections on the connecting face of the die.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A die pickup module comprising: a wafer stage for supporting a wafer including dies attached on a dicing tape; a die ejector arranged under the dicing tape and for separating a die to be picked up from the dicing tape; a non-contact picker for picking up the die in a non-contact manner so as not to contact a front surface of the die; a vacuum gripper for partially vacuum adsorbing a rear surface of the die picked up by the non-contact picker; and an inverting driving unit for inverting the vacuum gripper to invert the die gripped by the vacuum gripper; the die ejector comprises ejector members arranged in a telescope shape and an ejector driving unit for simultaneously raising the ejector members and sequentially descending the ejector members one by one from outside to inside, the ejector driving unit comprises, disk-shaped flanges formed at a lower end of the ejector members in a horizontal direction, arranged in a vertical direction, and having a diameter gradually increasing upward; a driving head arranged in a lower portion of the flanges and having circular ring-shaped upper surfaces respectively facing lower surfaces of the flanges; a head driving unit for rotating the driving head; and cam followers mounted in a lower portion of the flanges and placed on upper surfaces of the driving head, wherein the upper surfaces of the driving head include first inclined surfaces for simultaneous raise of the ejector members and second inclined surfaces for sequential descend of the ejector members, the driving head comprises a permanent magnet for providing magnetic force so that the cam followers are in close contact with upper surfaces of the driving head.”, as recited in Claim 14 specifically:
the structural and operative relationship between the wafer stage, dicing tape, die ejector, non-contact picker, vacuum gripper, inverting driving unit, ejector members, ejector unit, disk-shaped flanges, driving head, head driving unit, cam followers, first inclined surfaces, second inclined surfaces, and permanent magnets. Especially as it relates to the cam followers maintaining close contact with the upper surfaces of the driving head with magnetic force while operating the ejector members to eject the die from the dicing tape.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652